Peck, J.,
delivered the opinion of the court:
On the fourteenth of June, A. D. 1862, Charles F. Robertson, now deceased, entered into a contract with Captain E. C. Wilson, an assistant quartermaster of the United States army, to deliver two hundred and fifty horses at Perryville, Maryland, on or before the thirtieth day of the same month, for the use of the United States, for which he was to be paid at the rate of one hundred and fourteen dollars for each horse. It was stipulated and agreed by the contract that the United States might change the place of delivery from Perryville to Washington upon paying any additional cost there might be incurred between the delivery at Perryville and Washington.
In fulfilment of the contract one hundred of the horses were transported to Perryville, and thence to Washington. The remainder of the horses were bought, some of them at a distance from Washington, and transported directly there, and some were bought in the vicinity. Two thousand dollars is claimed as the additional expense for the delivery of the horses at Washington instead of at Perryville; and this is the only item in dispute, the horses having been delivered and accepted under the contract.
David P. Moore, the principal witness for claimant, and who seems to have been interested with him in the contract, says “the additional cost arising from the change from Perryville to Washington would average about seven dollars per head; but we did not pay that much money out.” This sum includes expenses which he says are estimated at Perryville, at Baltimore, and at Washington, made up of divers items, including also expenses for horses not accepted,' many of which, it is presumed, were anticipated and estimated in the price charged for the horses; at all events, they were not such expenses as properly came within the purview of the contract, and which the United States agreed to pay. In his cross-examination this witness states that a claim for the expenses was made up and presented to the *323quartermaster, which did not exceed three dollars per head for the horses.
We are of opinion that this was a proper charge, and should bind the claimant now as well as then, it being his own measure of demand.
The objection raised by the Assistant Solicitor, that it appeared that the contract had been assigned, and therefore became a nullity, under the provisions of the 14th section of chapter 200 of the act approved 17th July, 1862, and which the claimant sought to avoid by ingenious argument, has no application; the contract was not only made but executed before the passage of that act.
The claimant will recover the sum of seven hundred and fifty dollars.